Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nancy Britt on 08/11/2022.
CLAIMS
Claim 1, line 10, currently reads
“a grooved flange on an upper surface, the grooved flange”
Claim 1, lines 10-11, are amended to read
- - a grooved flange on an upper surface, at least one cutout between 
adjacent portions of the grooved flange, the grooved flange- -
REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a method of repairing a jet pump slip joint (fig 2), including disassembling the inlet mixer (22), machining the inner surface of the bore of the diffuser (17), machining an outer surface of the inlet mixer (22), inserting a bushing (12) in the bore of the diffuser (17), the bushing including a grooved flange (32, fig 5) on an upper surface, at least one cutout (30, fig 5) between adjacent portions of the grooved flange, the grooved flange configured to receive a gripping portion of a clamp (14, fig 2), and an internal groove (50, fig 6) on an inner, bottom surface of the bushing, a seal (20, fig 6) inserted in the internal groove of the bushing.
Golden (USPAP 2014/0109406) discloses a method of repairing a jet pump slip joint (fig 5), including disassembling the inlet mixer (34), machining the inner surface of the bore of the diffuser (36, fig 10, para 0018 discloses machining the diffuser), machining an outer surface of the inlet mixer (para 0018 discloses machining the inlet mixer), inserting a bushing (78, fig 10 (78 is not labeled in fig 10, it is a bushing between 34 and 36)) in the bore of the diffuser (36), the bushing including a flange (top of 78 in fig 10) on an upper surface, at least one cutout (30, fig 5) between adjacent portions of the grooved flange, the grooved flange configured to receive a gripping portion of a clamp (14, fig 2), and an internal groove (50, fig 6) on an inner, bottom surface of the bushing, a seal (20, fig 6) inserted in the internal groove of the bushing.
However, Golden does not disclose the bushing including a grooved flange on an upper surface, at least one cutout between adjacent portions of the grooved flange, the grooved flange configured to receive a gripping portion of a clamp, and an internal groove on an inner, bottom surface of the bushing, a seal inserted in the internal groove of the bushing.
Hall (USPAP 2012/0161441) discloses a grooved flange (150, fig 1) that receives a gripping portion of a clamp (140). However, Hall does not disclose a jet pump, a jet pump slip joint, or a bushing with a flange with at least one cutout.
Sprague (USPN 8,475,139) discloses a bushing (20, fig 6) including an internal groove (groove that receives 24, fig 6) on an inner, bottom surface of the bushing, a seal (24, fig 6) inserted in the internal groove of the bushing. However, Sprague does not disclose disassembling the inlet mixer, machining the inner surface of the bore of the diffuser, machining an outer surface of the inlet mixer, inserting a bushing in the bore of the diffuser, the bushing including a flange on an upper surface, at least one cutout between adjacent portions of the grooved flange, the grooved flange configured to receive a gripping portion of a clamp.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746